 248DECISIONSOF NATIONALLABOR RELATIONS BOARDInterstate 65 Corporation d/b/a Continental InnandHotel & Restaurant Employees&Bartenders UnionLocal 181.Cases 9-CA-5407-1 and 9-CA-5407-2October 31, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn June 24, 1970, Trial Examiner James M.Fitzpatrick issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that the complaint bedismissed as to them. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and finds merit in certainof Respondent's exceptions. Accordingly, we herebyadopt the Trial Examiner's findings, conclusions, andrecommendations only to the extent consistentherewith.1.Respondent built the motel involved herein in1961 and operated it until the Pick-Louisville Corpo-ration acquired the facility from Respondent in 1962.Pick recognized the Union on the basis of a cardmajority shortly after assuming control of the moteland, on January 23, 1963, entered into a collective-bargaining agreement covering such employees aswaitresses,maids, housemen, bellmen, busboys, andbartenders. The parties renegotiated wages in 1966and, on May 2, 1968, executed a new agreement,effective through December 31, 1970.When Pick defaulted on various obligations inMarch 1969,2 Respondent agreed to reacquire thephysical assets of the motel, apparently to avoidforeclosure of the mortgage which Pick had assumedwhen it purchased the motel.During the month priorto Respondent's taking title to the property on June 5,it repaired and refurbished the building in an attemptto improve the motel'simage in the Louisvillecommunity.On June 4, at a series of meetings withvarious groups of motel employees,Respondent'snewly appointed motel manager,Dlutowski, an-nounced that Respondent was going to run an entirelydifferent operation at the motel,with better food,better service,new equipment,and higher prices.Respondent retained 50-55 of the 60-65 formerPick unit employees in essentially the same positionstheyhad before the takeover on June 5.On June 6 and9, the Union informed Respondent that it was theemployees'bargaining agent and that there existed acontract between the Union and Pick.Respondentdeclined to deal with the Union under the contract orotherwise,stating that it was not Pick's legal succes-sor. It also changed several employment conditionswithout consulting the Union,including the elimina-tion of seniority,overtime,and premium time.We agree withthe TrialExaminer'swell-reasonedconclusion that despite the change in ownership fromPick to Respondent,or the manner in which Respon-dent regained control of the motel and thereafteroperated it, the employing industry has remainedessentially the same,and that Respondent,as Pick'ssuccessor,is bound to recognize and bargain with theUnionand honor the contract.3It follows,as foundby the TrialExaminer, that Respondent violatedSection 8(a)(5) of the Act by refusing to bargain withthe Union and honor the collective-bargaining agree-ment and by unilaterally changing certain terms andconditions of employment.2.The TrialExaminer found that RespondentviolatedSection 8(a)(3) of theAct byinitiallydischarging employees Adams and Dunavan, alongwith the other unit employees,on June 4,and thenconditioning the employees'continued employmenton their willingness to work for Respondent withoutunion representation.We disagree.At one of the June 4 employee meetings conductedbyMotelManager Dlutowski as a preliminary toRespondent's assumption of control over the motel onJune 5,the waitresses,including Adams and Duna-van, were told,inter alia,that Respondent had nocontract with the Union,that there would be no unionat the motel,and that Respondent would be glad tohave all the waitresses as employees if they wanted towork withouttheUnion.At the conclusion of hisremarks, Dlutowski and Respondent'sbookkeeper,Carter,distributed applications for employment to'Respondent has requested oral argument.The request is herebydenied2All dates are 1969 unless otherwise indicated.because the record,the exceptions,and the brief adequately present the3TheWilliam J. Burns International DetectiveAgency,182 NLRB No.issues and the positions of the,parties.50;SolomonJohnsky d/b/a Avenue Meat Center,184 NLRB No. 94.186 NLRB No. 41 CONTINENTAL INN249the waitresses, but the supply ran out before Adamsand Dunavan could receive their forms.4 Carterthereupon left the meeting room to secure additionalapplications.At about the same time that Adams failed to obtainan employment application, she overheard Dlutowskitell the dining room hostess to arrange a crew to openup for breakfast the following morning. Adams, whocustomarilyworked the breakfast shift, was notassigned to work the next morning because, as foundby the Trial Examiner, Respondent had not received acompleted employment application from Adams atthe time the crew was assembled. When she did notreceive an employment form and assignment to herusual duties, Adams became upset, left the meeting,and went to the motel bar.Dunavan, after complaining to Dlutowski's superi-or that she had not received an application, was giventwo applications when Carter returned, one of whichtheTrialExaminer found was "presumably" forAdams, who had left the meeting by then. Afterreflection,Dunavan decided not to fill out theapplication, and, leaving both forms in the meetingroom, she joined Adams in the bar. The TrialExaminer found that although Dunavan failed todeliverAdams' application to her, Dunavan toldAdams about it shortly thereafter when she metAdams in the bar. However, Dunavan's testimony onthis point is contradictory. On cross-examination byRespondent'scounsel,Dunavan first testified thatwhen Dlutowski gave her the second application forAdams, she left it in the meeting room but told Adamsabout it in the bar thereafter. Dunavan thereaftertestified, upon further cross-examination, that she didnot remember mentioning to Adams that she had anapplication for her. Adams testified that she neverobtained an application. The likelihood that she wasnever told by Dunavan that an application had beenmade available for her appears to be supported by thefollowing testimony by Adams.When asked byRespondent's counselif she would like to return towork for Respondent, Adams replied:Well, I liked my job there. I had worked there for 7years. If I hadn't liked [sic] Iwouldn't have stayedthat long. But they didn't want me to start with, itdoesn't look like, or they would have give me anapplication, don't you think so?We find, therefore, contrary to the Trial Examiner,thatwhileDunavan was given an application forAdams, she left it behind in the meeting room uponjoining Adams at the bar and never informed Adamsof that fact. In short, we find that Adams at all timesmaterial herein was of the belief that Respondent hadnever even offered her an employment application.As noted above, Dunavan was given an employ-ment application after complaining to Dlutowski'ssuperior about not having received one initially.When Dlutowski handed her the form, he toldDunavan, "Well, but no union; no union." Dunavandid not complete her application, but instead joinedAdams at the motel's bar. Dunavan testified at thehearing herein about an incident in 1965 when shespearheaded a petition-signing drive designed to haveDlutowski, who was then catering manager for Pick,discharged for cruel treatment of waitresses. Dlutow-ski testified that he left Pick to take a better job.Dunavan testified that she "reconsidered" afterreceiving the application and left it at the meeting.When asked by Respondent's counsel on cross-examination why she had not filled out the form,Dunavan replied:Itwas an afterthought, I mean I was upsetnaturally when I didn't get one.... I don't knowhow to answer it without being mean. . . . It'sobvious. I didn't want to work under Mr. Dlutow-ski.The Trial Examiner concluded that since Pick neverauthoritatively told the employees that their employ-ment was to be terminated as of June 4, Respondentin effect discharged all the employees on that date,when Dlutowski informed the employees that theywould be rehired but without union representation.The Trial Examiner found that "to so condition theircontinued employment at the motel and to refuse toemploy them except under nonunion conditions" wasa violation of Section 8(a)(3) of the Act, and thatAdams and Dunavan had therefore been the objectsof unlawful discrimination. However, to sustain hisSection 8(a)(3) allegations in the unusual circum-stances of. this case, the General Counsel must notonly establish that Respondent conditioned contin-ued employment on the employees' willingness towork without representation by their duly selectedUnion, but also that employees Adams and Dunavanchose not to continue in Respondent's employbecauseRespondent had established that condition. We findthat the General Counsel has not proven the allegedviolationsof Section 8(a)(3) of the Act for thefollowing reasons.It is clear that, through a series of unfortunatecircumstances, Adams came to believe that Respon-dent was refusing to employ her. Adams became soupset at not receiving an application and not beingassigned to her usual breakfast shift that she left themeeting before she could be made aware thatRespondent was securing additional applications forher and Dunavan. Implicit in Adams' desire for anapplication-and assignment to her normal duties, and4The record shows that Adams was currently the union stewardess andDlutowski had beenemployed byPick as catering manager at the motel.that Dunavan had been a stewardess some years before,at a time when 250DECISIONSOF NATIONALLABOR RELATIONS BOARDher discomposure at receiving neither,is her willing-ness,ifnot eagerness,to work for Respondent evenunder the nonunion conditions earlier enunciated byDlutowski at the meeting.In short,Adams wanted tocontinue working for Respondent but erroneouslybelieved that Dlutowski did not want her. Thus, theGeneralCounsel has failed to prove a causalconnection between Respondent's imposition of anillegal condition and Adams'failure to continue inRespondent's employ.In the absence of such a nexusor any proof that Respondent deliberately failed totender an application to Adams in order to discrimi-nate against her because of her membership in theUnion,we find that the General Counsel has failed toestablish that Respondent violated Section 8(a)(3) ofthe Act by not rehiring employee Adams. According-ly, the complaint is dismissed insofar as it alleges thatRespondent violated Section 8(a) (3) of the Act as toemployee Adams.Similarly,the General Counsel has failed to estab-lish that Respondent violated Section 8(a)(3) of theAct when employee Dunavan did not apply forcontinued employment. By her own testimony,Dunavan admitted that she"reconsidered" uponreceiving the application from Dlutowski and decidednot to seek continued employment because she "didnot want to work under Mr. Dlutowski."WhetherDunavan reached this conclusion because of her priorexperience under Dlutowski,or because she wasfearful of reprisal from him for her earlier activity inpetitioning for Dlutowski'sdischarge in 1965, or forsome other reason, is not clearly revealed by therecord.Itmay well be that her testimony,earlierquoted,that she thought it would be"mean"to admitthat she didn'twant to work for Respondent becauseofDlutowski'spresence strongly implies that herdistaste for Dlutowski was a personal matter.Howev-er, the record contains not one scintilla of evidencethatDunavan'sdecision not to seek reemploymentwas influenced by the nonunion conditions estab-lished by Dlutowski'sJune 4 speech.In fact, hadDunavan wished to work only with continued unionrepresentation, it would have been more logical forher not to have demanded an employment form fromRespondent.Instead,she immediately complained toDlutowski's superior about not receiving her applica-tion.We conclude, therefore,contrary to the TrialExaminer,that the General Counsel has not estab-lished thatDunavan declined employment withRespondent because of the stated conditions or thatRespondent violated Section 8(a)(3) of the Act insome other manner by not rehiring employee Duna-van. Accordingly,the complaint is dismissed insofaras it alleges that Respondent violated Section 8(a)(3)of the Act as to employee Dunavan.3.We agree with the Trial Examiner's finding thatRespondent violated Section 8(a)(1) of the Act bytelling motel dining room customers in the presence ofa waitress that there would be no union when it tookcontrol and that Respondent would close its doorsbefore it would have a union;by informing theemployees on June 4 that there would be no union atthe motel;and by announcing at the same meetingthat the waitresses would be given a pay raise. In hisdecision,the Trial Examiner found,as noted severaltimes above,that,at the meeting,Respondent told theemployees that they could continue to work at themotel but without union representation.However, inenumerating the Section 8(a)(1) violations,the TrialExaminer omitted the latter statement; also, hisRecommended Order does not adequately reflect allthe found violations of Section 8(a)(1).Accordingly, in our Order we shall rectify thissituation by ordering Respondent to cease and desistfrom threatening to close its motel before permittingits employees to be represented by a union,informingthe employees that there would be no union at themotel,telling them that their continued employmentwas conditioned on their willingness to work withoutunion representation, and unilaterally announcing anincrease in their wages.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein,and orders that Respondent, Inter-state 65 Corporation d/b/a Continental Inn, Louis-ville,Kentucky,its officers, agents,successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommended Order,as so modified.1.Delete paragraph 1(a) and substitute the follow-ing:"(a) Threatening to close its motel before permittingits employees to be represented by a union,informingthe employees that there would be no union at themotel at a time when they had a right to unionrepresentation,telling them that their continuedemployment was conditioned on their willingness towork without union representation, and announcingchanges in their wages,hours,or working conditionswithout bargainingwith the Union about suchchanges."2.Delete paragraph 1(b) and reletter subsequentparagraphs 1(c) through 1(f) accordingly.3.Delete paragraph 2(a) and reletter the remain-ing paragraphs accordingly.4.Delete the first paragraph of the Appendixattached to the Trial Examiner'sDecision, andsubstitute the following: CONTINENTAL INNWE WILLNOT threaten to close the motel beforepermitting our employees to be represented by aunion or inform our employees that there would beno union at the motel at a time when they areentitled to union representation.WE WILLNOT tellyou thatyour continuedemployment at the motel is conditioned on yourwillingness to work without union representationor that we are unilaterally changing your workingconditionswithout bargaining with the unionwhich represents you.5.Delete the second and seventh paragraphs oftheAppendix attachedto the TrialExaminer'sDecision.IT IS FURTHER ORDERED that the complaint be, and itherebyis,dismissed insofar as it alleges violations ofthe Act not specifically found herein.MEMBER JENKINS, concurring in part and dissenting inpart:With the exception of that portion of the OrderrequiringRespondent to honor and adopt thebargaining contract,Iconcur in my colleagues'disposition of this case.See my dissentinTheWilliamJ.Burns International DetectiveAgency,182 NLRBNo. 50.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK,Trial Examiner:These proceed-ings under Section 10(b) of the National Labor RelationsAct, as amended(theAct),were tried before me atLouisville,Kentucky,onMarch 3 and 4,1970, on aconsolidated complaint and Respondent'sanswer andamended answer thereto. The complaint was founded oncharges filed November 6 and 10,1969,1 by the Hotel &Restaurant Employees&BartendersUnion Local 1812(herein called the Union).The complaint alleges and theanswers deny that Respondent committed unfair laborpractices forbidden by Section 8(a)(1), (3) and(5) of theAct.Upon the entire record,my observation of the witnesses,and considerations of the briefs filed by the GeneralCounsel and Respondent,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERInterstate65 Corporation, the employer involved herein,is a Kentucky corporation engaged at Louisville, Kentucky,in the brokerage of light petroleum products and, sinceJune 5,isoperating a 141- room motel known as theContinental Inn. Seventy-five percent or more of the guestsat the motel remain less than 1 month.During the periodJune5, through December 30, Respondentin itsContmen-tal Inn operation received over $300,000 in gross revenues,251which, when projected over a 12-month period, will be inexcess of$500,000 per annum,and it will receive directlyfrom suppliers outside Kentucky goods and materialsvalued in excess of $5,000.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization which admits tomembership employees of motels, hotels, restaurants, andsimilar enterprises,including employees of Respondent.III.THEALLEGED UNFAIRLABOR PRACTICESA.The IssuesThe issues posed by the pleadings are: (1) whether inearly June Respondent's manager in violation of Section8(a)(1) of the Act announced that there would be no unionat the motel and no union stewards running about,that hewould distribute employment applications to those whomhewould consider hiring while failing to distributeapplications to known umon adherents, that there would beno union at the motel,and that Respondent would close itsdoors before it would havea union, that there would be nounion at the motel and no talk about a union, and that therewould be no raises, and that waitresses would make 95centsan hour and no more nor less; (2) whetherRespondent violated Section 8(a)(3) of the Act bydischarging two waitresses on June 4 and thereafterrefusing to reinstate them; and (3) whether Respondentsince June 5 has been legally obligated as a successor-employer to recognize and bargain with the Union andtherefore has violated Section 8(a)(1), (3), and (5) of the Actby admittedly refusing since June 13 to recognize the Unionas the representative of motel employees,refusing to followthe terms of a collective-bargaining agreement between theUnion and the employer which preceded Respondent inoperating themotel, by cancelling seniority and otheremployee benefits without bargaining with the Union, bygranting wage increases without consulting the Union, andby, on June 5, unilaterally eliminating payment of overtimeand premium time to employees.B.BackgroundIn 1961 Respondent, a newly formed corporation (whichwas then,and still is,closely held bylocal businessmen),built the motel facility here involved. It initially was knownas the Diplomat Motor Hotel and was operated byRespondent. On July 9, 1962, Respondent sold the motel ata puce of $1,989,000 to the Pick-Louisville Corporation(hereinPick-Louisville), aKentucky corporation and awholly-owned subsidiary of Albert Pick Corporation.Albert Pick Corporation directly or indirectly operates amultistate chain of hotels and motels. Under the terms ofthe sale Pick-Louisville paid Respondent $275,000 cash,assumed payment of the balance of a note in the amount of$800,288secured bya first mortgageon the property andpayable to the Greater Louisville First Federal Savings &LoanAssociation,and also gave to Respondent aIAll dates hereinafter are 1969 unless otherwise stated.2This name is corrected to conform to the evidence in the record 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchased money note for $913,711 secured by a secondmortgage on the motel real estate and a chattel mortgage onthe personal property. Respondent then used the cashreceived to establish its other unrelated business ofbrokerage of petroleum products in which it is still engaged.Following the purchase on July 9, 1962, Pick-Louisvilleoperated themotel, including its bar and restaurantfacilities, through June 4, 1969.3 It employed a manager,supervisory personnel, and a staff of rank-and-file employ-ees, including waitresses.On October 26, 1962, the Union petitioned the Board(Case 9-RC-5195) for certification as collective-bargainingrepresentative of the motel employees, naming as employer"AlbertPickMotel" at the Louisville address. OnNovember 8, 1962, the Regional Director for Region 9 ofthe Board issued a notice of representation hearing in thatproceeding naming as employer "Pick-Louisville Corpora-tion Albert Pick Motel." The following November 29 theUnion requested withdrawal of the petition on the groundsthat the parties had reached a "settlement," and the nextday the Regional Director ordered the case closed, againreferring to the employer as "Pick-Louisville CorporationAlbert PickMotel."The parties stipulated that thatemployer granted recognition to the Union on the basis of acardcheck of 52 union authorization cards signed byemployees of the motel. The Union's petition had indicatedthere were 65 employees in the unit. On January 2, 1963, acollective-bargaining agreement was entered into betweenthe Union and "Albert Pick Motel Corporation, Louisville,Kentucky" for a term from January 1, 1963, to December31, 1967. By this contract the employer recognized theUnion as the exclusive representative of its employees. Itagreed to obtain new employees through the union hiringhall. The agreement also contained provisions for seniority,union security, and checkoff of union dues. It was signedon behalf of the employer by two vice presidents of "AlbertPickMotel Corporation." It permitted reopening of thecontract for wage negotiations after December 31, 1965.Pursuant to the wage reopener provision the Union and"Albert Pick Motel Corporation, Louisville, Kentucky," onApril 1, 1966, entered into a memorandum agreementcovering new wage provisions.On May 2, 1968, a successor collective-bargainingagreement was entered into between the Union and "AlbertPickMotel, Louisville, Kentucky," effective February 16,1968, to December 31, 1970. This agreement also providedthat the employer recognize the Union as the exclusiverepresentativeof the employees, provided for unionsecurity and checkoff of union dues, and generally coveredwages and working conditions including seniority. Pursuantto the checkoff provisions Pick-Louisville checked off duesfor union members and remitted them to the Unionthrough May 1969. The parties also processed grievancesunder grievance procedures of the contract, the last being3Pick-Louisville operated only this single motel facility.4The appropriate unit alleged in the complaint is as follows,Allmaids, housemen,bellmen, maintenance grounds keepers, cooks,pantry, dishwashers,pot washers,waitresses, busboys stewards, andbartenders of the Pick-LouisvilleCorporation, d/b/a Albert PickMotel, 1620 Arbor Street, Louisville,Kentucky,excluding officeclerical employees, guards,professional employees and supervisors asdefined inthe Act.approximately 1 month before Pick-Louisville terminatedits operation of the motel.The complaint alleges and Respondent admits that theunit of employees for which Pick-Louisville recognized theUnion is appropriate for purpose of collective bargainingunder the Act.4It is clear from the facts that the Union has representedemployees of Pick-Louisville located at the motel inquestion in Louisville,Kentucky, and not employeeselsewhere in the Albert Pick organization. The collective-bargaining agreement, therefore, looks to the enterpriseinvolving this particularmotel and, even though theidentification of the employer in the current collective-bargaining agreement and its predecessors may have beenslightly inaccurate, I find that Pick-Louisville was thecontracting employer under those agreements.C.Respondent's Takeover from Pick-Louisville1.Financial difficulties of Pick-LouisvilleBy March 1969 Pick-Louisville was experiencing finan-cialdifficulty to the extent that it was in default ininstallment payments on the notes to Greater LouisvilleFirstFederalSavings& Loan Association and toRespondent. Respondent as holder of the junior securityand in order to protectits investmentand avoid a forcedforeclosure under the terms of the first mortgage, agreedwith Pick-Louisville to what amounted to a voluntary,informal foreclosurearrangement.2.Terms of resaleUnder this arrangement, which was entered into May 12,with a closing date of June 5, Respondent reacquired thephysical assets of the motel, including both the real estateandmuch of the personalty used in its operation.Respondent reassumed the obligation to pay the firstmortgage note from which it had been released at the timethemotel was sold to Pick-Louisville and on which theremainingunpaid balance was $401,880. The balance stillowed on the second mortgage note held by Respondent was$605,558. Pick-Louisvillewas releasedfrom further liabilityon these obligations. In addition Respondent paid Pick-Louisville $10,000 cash for linens, supplies, furnishing,fixtures, equipment, and other personalty at the motel.5Under the terms of the resale contract Respondentreacquired the physicalassets ofthe motel but did notpurport to purchase good will or the businessas a goingconcern. It did assume certain leased equipment contractscovering leased vendingmachines,televisionfor the rooms,and signs with the right in the case of the latter to changethe signs. The resale contract did not specifically deal withthe outstanding collective-bargaining agreement.Respon-dent was given the right to enter thepremisesin advance ofIfind this is an appropriate unit for collective bargaining within themeaning of Section 9(b) of the Act.5Food andbeverageswere not included in the items sold toRespondent. The evidence shows that as of June 5 Pick-Louisville had noinventory of foodor beverages on the premises.Varioustypes of leasedequipment such as vending machines also were not included in the sale toRespondent. CONTINENTAL INNthe closing date, and pursuant to this provision its futuremotel manager, Arthur Dlutowski, took up residence in themotel about a month in advance in order to arrange mattersfor future operation. Certain repairs necessitated by therundown condition of the motel were also begun about amonth in advance of settlement and continued until aboutthe end of June. These included,inter aha,painting of therooms, repairing two roofs, resurfacing the parking lot, andinstalling some chain link fencing.3.Notification to the UnionOn May 19 Pick-Louisville advised the Union bytelephone and letter of its intention to cease operating themotel on June 5; that it was reconveying the property toRespondent with which it had no connection; and that,"arrangements are being made to pay all employees for allmoniesdue to them during the period of our operation."4.The overheard conversationA day or two before Respondent's takeover Dlutowskiwas overheard by Iva Adams, a waitress, talking to threecustomers in the dining room about the future operation ofthe motel. According to her she overheard him say therewould be no union at the motel and that Respondent wouldclose the doors before they would have a union. Dlutowskitestified that he did not recall the conversation but deniedgenerally making such statements regarding the Union. IcreditAdams regarding this conversation because herrecollection of it was quite specific while Dlutowski couldnot recall the occasion, did not deny that he had aconversation with customers about future operations, andonly denied generally that he had ever made such astatement regarding unionism. His making of such astatement, however, was consistent with later statements hemade regarding unionism, detailed hereinafter, and alsoconsistent with the nonunion policy of the Respondent.5.Meetings on June 4On the evening of June 4, Respondent's managerDlutowski held a series of meetings with various groups ofmotel employees to advise them of the impending takeoverby Respondent. At the last of these meetings about 9 or9:30 p.m. he spoke with the waitresses.6 He advised themthatRespondent was taking over the operation of themotel, that he was the new manager, and that it was to berun as an entirely different operation with better food,better service, new equipment, and higher prices. Heannounced that waitresses would be paid a flat rate of 95cents an hour, an increase of 5 cents per hour over theirexisting pay scale, and that working conditions would begood. He also announced that Respondent had no contractwith the Union and there would be no union at the motel.Waitresses Iva Adams and Louise Dunavan testified thathe also stated that no union stewardess would be runningaround, a statement which Dlutowski denied and whichdenialwas corroborated by the testimony of waitress6Dlutowskf testified that he spoke from a prepared draft However thetextof such draft was not offered in evidence7Adams admitted that before the meeting she had been drinking in the253Dorothy Dunigan and bookkeeper Mary Lou Carter. Inthis regard I credit Dlutowski, Dunigan, and Carter andfind that he did not make a comment regarding a unionstewardess.Adams,Dunavan, and waitress GeraldineMauk testified that he also said he would pass outapplications for employment to those whom he wouldconsider rehiring. The bookkeeper, Carter, testified thatwhat he said was that he would be glad to have them all asemployees if they wanted to work without the Unionbecause there would be no union. I credit Carter's version.Dlutowski himself testified that he stated that Respondentwould operate as a nonunion company, that it had noaffiliation with the Union and no union contract. He madeitclear that no reference would be made to the contractbetween Pick-Louisville and the Union. And he condi-tioned reemployment on their willingness to work without aunion.When Dlutowski finished speaking he and Carter handedout applications for employment to the waitresses. Adams,who was the union stewardess and was wearing astewardess' buttons, and Dunavan, who had been unionstewardess for some years before at a time when Dlutowskiwas employed as catering manager at the motel, did notthen receive applications. Both had been waitresses at themotel for 7 years. The General Counsel contends that theywere purposely omitted and in effect discharged. I find,however, based on the testimony of Carter, that as theywere being distributed the supply of applications ran outbecause the waitresses' meeting was the last of several heldthat night, and that Carter left the meeting to obtainadditional applications which she then brought back to themeeting room. Before she returned with the additionalapplications Adams had left the room and returned to thebar.7About the same time R. R. Townes, who wasDlutowski's supervisor in the management of the motel onRespondent's behalf, came into the meeting room andDunavan complained to him that she had not received anapplication.On his instructions Dlutowski gave her twoapplications,one for herself and presumably one forAdams, next to whom she had been sitting at the meeting.According to Dunavan, Dlutowski did so reluctantlysaying, "Well, but no union; no union." Dlutowski deniedhe made such a comment, but it is consistent with his otherremarks at the meeting, and I credit Dunavan. Havingobtained two application forms, Dunavan did not fill themout but left both in the meeting room. She then went downto the bar to join Adams, whom she filled in on the events atthemeeting subsequent to Adams' departure. Dunavanexplained that she did not fill out her application becauseshe did not want to work for Dlutowski.On the foregoing facts I find that Adams and Dunavanwere not categorically refused employment as contendedby the General Counsel. Instead I find that they did not atfirstreceive applications because the supply ran out.Adams could have obtained an application had sheremained in the meeting and Dunavan in fact did obtainapplications for both herself and Adams. Dunavan failed tofillout her own application and although she failed tobar Several witnesses testified that at the meeting it was obvious that shehad been drinking Carter testified that Adams brought a drink to themeeting and spilled it during the course of the meeting 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeliver the other to Adams,she told her about it shortlythereafter.I find that both of them could have worked forRespondent if they had chosen to do so on Respondent'sterms.But the offer of employment was conditional.Dlutowski made it with the proviso that the employees bewilling to work under nonunion conditions.The waitresseswere never given the opportunity to accept employmentunder union conditions.Normally Adams would have been on the morning shiftthe next day and Dunavan would have been the one toopen up the dining room.However,at the end of the June 4meeting,Dlutowski met with Carter and Ann Overstreet,the dining room hostess,and instructed them to arrange fora crew to open the dining room the next morning.Overstreet instructedMauk to open up.Adams andDunavan were not included in the crew.I find that this wasbecause they had not submitted their applications foremployment.Other than its letter to the Union of May 19, Pick-Louisville never indicated to the employees directly that itwas discharging them.Their only authoritative wordregarding change in their employment came from Dlutow-ski at the June 4 meeting.Respondent offered in evidence aletter dated June 5 from Pick-Louisville to Respondentcertifying that all employees of Pick-Louisvillewereterminated as of midnight June 4. This appears,however, tobe a purely self serving document and there is nothing in therecord to show that Pick-Louisville communicated to theemployees that their employment was terminated. Adamstestified that the employees were never so notified. In thecircumstances I find that Dlutowski in effect fired everyoneand then conditionally reemployed,as above noted.6.Before and afterOn June 5,Respondent took over complete operation ofthemotel with no hiatus between the regime of Pick-Louisville and its own. The incoming top management wasentirely new.In overall charges of the operation was R. R.Townes who held a 25-percent stock interest in Respon-dent.Under him and in immediate charge as manager wasDlutowski.In lesser supervisory positions there was somechange in the identity of personnel and some alteration inthe jobs but the essential functions continued to beperformed by someone.Thus the maintenance managerand engineer under Pick-Louisvillewas promoted to anewly created post of assistant manager.The auditor underPick-Louisville left but Carter the assistant auditor andbookkeeper,remained and performed both functions. Thesales manager and both the night and day hostesses left andwere replaced.The housekeeper remained.The Pick-Louisville executive chef had been terminated 1 monthbefore the changeover.He had been in charge of thekitchenand a separate catering manager had beenemployed for that function.Under Respondent these twojobs were combined under the title of catering manager andthe job was given to the man who had been temporarycatering manager under Pick-Louisville.Of the 60 to 65 rank-and-file employees of Pick-Louisville,about 50 to 55 remained and became employeesof Respondent performing essentially the same work. Sincethe policy of the new operation was nonunion,they workedunder nonunion conditions as compared with unionconditions before the changeover.The provisions of thecollective-bargaining agreement with respect to rates ofpay, hours,seniority,overtime,and premium time pay andother terms and conditions of employment were notfollowed by the new management.Their group insurancewas changed.Waitresses were given a uniform allowanceand required to provide their own uniforms.Different recordkeeping systems were installed. Thus,different type ledgers were used for the room ledger as wellas for the city ledger and Respondent no longer usedstandard Pick forms for these functions.The cash registersystemwas changed from Sweda to National CashRegister.With respect to credit cards Respondent ceasedrecognition of Pick credit cards but continued the Pick-Louisville practice of honoring major credit cards general-ly.The telephone switchboard system for incoming andoutgoing telephone calls was changed.Respondent did nottake over Pick-Louisville accounts receivable, did not useits customer list nor any of its books and records. Roomrates were increased.Respondent changed from the bankthat Pick-Louisville had used to another bank.It ceasedusing any kind of equipment with the Pick name andaccordingly began using a whole different line of purveyorsof linen,china,silver,paper products,cleaning supplies,and air-conditioning supplies.In its dining room Respon-dent switched from the Pick-Louisville menus to those ofthe Continental Inn, Nashville,and eventually obtained itsown menus.Respondent made a lot of physical changes including thenew roofs and the resurfacing of the parking lot and thepainting of the rooms,referred to above. It bought andinstalled new carpeting and drapes,new bedding, new colortelevisions, new dining room linen, new lamps,new flowerpots, new ice machines, new china ware,and silver. Itrepaired the boiler,the air-conditioning,and renovated thepool and installed new poolside equipment. The name ofthe motel was changed to Continental Inn and it becameaffiliated with the Best Western Association of motels. Andof course it was no longer connected with the Pick chain.The signs on the motel were changed accordingly.Under itsaffiliation with the Best Western Association,Respondentinvolved itself with a new system for room reservations atitsown motel and other motels in the association. Itadhered to association minimum standards and submittedto periodic inspections.It became listed in the Best Westernguide.In sum Respondent tried to change the image of themotel from that of a rundown operation to an upcomingone and from one identified with the Pick chain to oneidentifiedwithBestWestern.To accomplish this itexpended an additional$100,000,approximately 40 percentof which was for performance of deferred maintenance andabout 60 percent to change the image of the motel.It was ofcourse a one-purpose structure, so both before and after thechangeover it was a 141 room motel with essentially thesame accompanying facilities such as dining room,bar andpool.7.Union overtures to RespondentUntil the takeover on June 5, Pick-Louisville and the CONTINENTAL INNUnion had actively administered their collective-bargainingagreement,including the processing of a grievance as lateas a month before the changeover. After the changeover,theUnion did not file any grievances for Adams orDunavan because, as business representative FreddieMitchell testified, the grievance procedure depended uponthe collective-bargaining agreement which Respondent hadrejected.The day following the changeover, Mitchell contactedDlutowski by telephone and stated that the Union was thebargaining agent for the employees, claimed to represent amajority of them, and desired to meet with Respondent forthe purpose of discussing the present contract. Dlutowskireferred him to Respondent's attorney. Mitchell called theattorney about June 8 and advised him that the Union wasthe bargaining agent for the employees in the bargainingunit and wished to meet with Respondent for the purposeof discussing the present contract or negotiating a newcontract. Respondent's attorney replied that Respondentassumedno responsibility for honoring the collective-bargaining agreement. The Union then sent Respondent acertified letter on June 9, asserting that it represented theemployees and claimed bargaining rights for them, and thatthere was at the time of the changeover an existing contractbetween the former owner and the Union. The letter wenton to request a meeting for the purpose of arrangingcontinuance of the present contract or for the purpose ofnegotiating a new one. To this, Respondent's attorneyreplied by letter of June 13 confirming their prior telephoneconversation, and asserting that Respondent was not legalsuccessor to Pick-Louisville and not obligated under theoutstanding collective-bargaining agreement.Other than to file the charges herein on November 6 and10, the Union took no further action with regard toRespondent's rebuff. On July 18 it did seek to recover fromtheparent company of Pick-Louisville vacation payallowances owed employees at the time Pick-Louisvilleceased operating the motel. It also wrote a letter to motelemployees members on August 6 advising that althoughdues had not been paid, the Union was waiving thepayment of dues by members until the expiration date ofthe contract on January 1, 1971.8 In early November theUnion sent to Respondent checkoff lists for the months ofJuly, August, September, and October. The purpose of this,according to Mitchell, was to try to get recognition fromRespondent by having dues deducted as called for by thecontract, and that had Respondent complied and remittedcheckoff dues to the Union, the Union would haverefunded them to the employees since it had alreadyexcused their dues obligation by its letter of July 18. Themaneuver did not succeed. On November 7 Respondentreturned the checkoff lists to the Union.D.Conclusions1.Independent violations of Section 8(a)(1)Based on facts set out heretofore, I find that apreponderance of the evidence establishes that a couple ofdays before the June 4 meetings Respondent's manager,8As with other provisions of the collective-bargaining agreement,Respondent did not honor the checkoff provisions therein, and,255Dlutowski, told customers in the motel dining room thatthere would be no union at the motel when Respondenttook over and that Respondent would close its doors beforeitwould have a union there; that at the June 4 meeting ofwaitresses he announced that there would be no union atthemotel; and that waitresses would make 95 cents anhour. Considering all the evidence I find that he did not atthatmeeting state that there would not be any unionstewards running about the motel. I find that he didannounce that applications for employment would bedistributed among the employees present, but I find that apreponderance of the evidence is insufficient to establishthat he concurrently failed to distribute applications toAdams or Dunavan. I further find that a preponderance ofthe evidence is insufficient to establish that at that meetinghe stated there would be no talk or anything else about aunion at the motel, or that there would not be any raises. Iconclude that those acts which I find above wereestablished by a preponderance of the evidence constitutedviolations of Section 8(a)(1) of the Act.2.Violations of Section 8(a)(3) of the ActThe complaint alleges that Respondent discriminatedagainst Adams and Dunavan by discharging them on June4 and at all times thereafter refusing to reinstate them. I sofind.Although it had been common knowledge among theemployees for a month or so prior to the changeover thatthe Pick-Louisville operation was coming to an end, theemployees generally, and specifically Adams and Dunavan,had received no direct word from Pick-Louisville that theiremployment was being terminated. The first and onlyauthorative word received from the employer came fromDlutowski at the June 4 meeting. The whole tenor of hisremarks was that the old operation was ceasing and a newoperation beginning and that he would consider applica-tions for employment. Implicit in his remarks was themessage that their existing employment was terminating.They were all, therefore, discharged including Adams andDunavan, and were told in effect that they could bereemployed only on the condition that they agree toabandon rights to self-organization guaranteed by the Act.At that time Adams and Dunavan were Respondent'semployeeswithin the meaning of the Act.ChemrockCorporation,151NLRB 1074. To so condition theircontinued employment at the motel and to refuse to employthem except under nonunion conditions, was a violation ofSection 8(a)(1) and (3).West Suburban Transit Lines, Inc.,158 NLRB 794.3.The alleged violations of Section 8(a)(5) of theActThe Union was admittedly the exclusive representative ofPick-Louisville employees in an appropriate unit as well asparty to a current collective-bargaining agreement withPick-Louisville covering unit employees in effect untilDecember 31, 1970. Respondent also admits that since itstakeover of the motel it has refused to recognize the Union,has refused to follow the terms of the collective-bargainingaccordingly, since the changeover had not checked off nor remitted anydues to the Union. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement,has cancelled seniority and other employeebenefitswithout bargaining with the Union, has grantedwage increaseswithout consulting the Union, and hasunilaterally eliminated the payment of overtime andpremium timetoemployees.TheGeneralCounselcontendsthat this conduct violatesSection 8(a)(5) of theAct under the doctrine ofWiley v. Livingston,376 U.S. 543,and later casesfollowing thatline, requiringa successor-employer toassume thebargaining obligations of itspredecessor. Respondent defends on the ground that it isnot the successorof Pick-Louisville and consequently is notobligated to recognize or bargain with the Union as theincumbent employees' representative nor to assume any ofPick-Louisville's obligations under the outstanding collec-tive-bargainingagreement.Respondentstressesthat itsreacquisition of the motel was not voluntary in the usualsense;that instead, although it was an agreed-uponarrangementfor an informal foreclosure, in reality it wasforced upon Respondent by Pick-Louisville's default in itsdebt obligations and the resultant economic necessity forRespondent to protect its investment. It points out thatunder itsresalecontract it acquired only the physical assetsof the motel and not thebusinessnor goodwill of Pick-Louisville.Itpointsout further that while certaincontractual relations of Pick-Louisville, such as contractscovering leased equipment, were assumed specifically byRespondent, no such similar provision in the resale contractprovided for its assumption of obligations under theoutstanding union contract. It notes that Respondent andPick-Louisville are two distinct unrelated corporations withno interestone in the other and with entirely differentofficers and stockholders, and that when Respondent tookover it installed completely new top management andpartially changed subsidiary management. It also relies onthe argument that it endeavored to create a new image forthe motel by its change of affiliation from the Pick chain tothat of a member of the Best Western Association, by itsrefurbishing of the facilities to the tune of $100,000, and bya change inmethods of operation such as bookkeeping andaccounting methods and the identity of suppliers of goodsand services. It asserts that there was no continuity in theemployment of rank-and-file employees on the ground theywere all terminated by Pick-Louisville, and further thatonly a portion of the Pick-Louisville employees wereemployed by Respondent.As to this latter point I note that the record shows onlythat Pick-Louisville wrote to the Union stating its intent toceaseoperating the motel but said nothing directly to theemployees about their employment being terminated. Theonly authoritativeword on the termination of theiremployment came from Respondent's manager at themeetings on June 4 when applications for employment byRespondent were distributed and the employees were led tobelieve that applicants would be newly employed byRespondent.Inotealso that over 80 percent of the rank-and-file employees of Pick-Louisville continued withoutinterruption to work at the motel after the changeover.The General Counsel urges that the same circumstances,namely, a continuation of a large portion of the Pick-Louisville employees in the same job classifications such asmaids, waitresses,kitchen help, and others under approxi-mately the same working conditions demonstrates acontinuation of the prior existing bargaining unit withoutsubstantial interruption,and that since this was at one-purpose facility operated as a motel with guest rooms,restaurant, and bar both before and after the changeover,with no hiatus at the time of changeover, there has been asubstantial continuity of identity of the business enterprisein spite of the change in ownership. I agree. SeeWill CoachLines, Inc.,175 NLRB No.87; Randolph Rubber Company,Inc.,152 NLRB 496. Although the record shows numerouschanges in connection with the takeover, many of thesewere minor in nature. Many others were designed to changethe image of the motel from a somewhat rundownoperation to a up and coming one and from one identifiedwith the Pick chain to one identified with the Best Westernorganization. Additional capital was required to achieve thenew image. Nevertheless, even with its new patina, the mainphysical features of the motel remained the same, as did thefunctions it performed for the traveling public. Because thelarger aspects of the motel basically remained unchangedand because for the bulk of the employees their situation asemployees in this particular motel operation remainedessentiallyunchanged, there was present the requisitecontinuity and identity in the employing industry to holdRespondent to the obligations of a successor employerunder the Act.Randolph Rubber Company, Inc., supra,at499.In my view the present matter is controlled by the recentBoard decision inWilliam J. Burns International DetectiveAgency, Inc.,182 NLRB No. 50, where an employer washeld to be a successor when it assumed the functions of aprior employer without any contractual privity with it, thenature of the business remained the same, and a majority ofthe successor's workforce was made up of employees of thepredecessor. In those circumstances the Board held that thesuccessor employer violated Section 8(a)(5) and (1) of theAct when it refused to recognize and bargain with a unionwhich had been the incumbent representative of theemployees with the predecessor. Further, the Board heldthe successor bound to an existing collective-bargainingagreement between that union and the predecessor, and inviolation of Section 8(a)(5) of the Act for refusing to abideby the contract. The Board found that binding thesuccessor employer to his predecessor's bargaining obliga-tionwould further the statutory policy of protectingemployee collective-bargaining rights and concluded thatabsent unusual circumstances the Act imposed an obliga-tion on a successor employer to take over and honor acollective-bargaining agreement negotiated on behalf of theemploying enterprise by the predecessor. The Boardobserved that, "In essence, the finding of successorshipinvolves a judgment that the employing industry hadremained essentially the same despite the change inownership." In the present matter I conclude that theemploying industry has remained essentially the same, andRespondent's refusal to recognize and bargain with theUnion or to honor its contract was unlawful.Ifind some support for Respondent's defense in theBoard decision in a companion case toBurns.SeeTravelodge Corp.,182 NLRB No. 52.Travelodgeinvolvedthe same industry as the present matter. Also there, as here, CONTINENTAL INN257the alleged successor had done substantial remodeling andhad even built an addition to the motel. The Board foundno successorship, summarizing its holding as follows, "TheUnion seeks to bind the Respondents to a contract whichwas executed for an 8-year duration with a multiemployergroup. The Respondents have never sought or been offeredmembership in the association. The association-unioncontract when originally applied, covered both motel andfood and beverage employees. Now, the restaurant, bar,and coffee shop are operated independently of the motel,which has itself undergone substantial alterations andrenovations. Furthermore, it is not clear whether the foodand beverage operations were ever terminated for anyperiod of time or whether the Union has continued torepresentthe employees of the restaurant, bar, and coffeeshop. The record is further confused regarding the numberof employees actually involved when the Respondentsassumed operational control over the motel. Under all thecircumstances of this case we cannot find, as inBurns,thatthere has been that degree of continuity in the employingenterprise which would require that the Respondents honorthe collective-bargaining agreement in issue."Thus the Board's language makes it apparent that therecord inTravelodgewas confused in many regards. In thepresent matter the record is clear. The present fact situationisfurtherdistinguishable in that the Pick-Louisvillecontractwith the Union applied to all rank-and-fileemployees of the motel; the Union continues to assert itsright to represent and apply the contract with respect toemployees in what is alleged to be a continuation of thatbargaining unit;Respondent continues, as did Pick-Louisville, to operate all phases of the motel facility;Respondent's operation followed upon Pick-Louisville'swith no hiatus whatsoever. I conclude, therefore, that giventhe well-established facts before me, and in spite of somesimilarities between the present matter andTravelodge,theBoard decision inBurnsis controlling.It further follows from the above that when Respondentunilaterallychanged employment terms by cancelingseniority, granting wage increases, and eliminating pay-ment of overtime and premium time, it did so in violation ofSection 8(a)(5) and (1) of the Act.William J. BurnsInternational Detective Agency, Inc., supra.4.The forcedsale defenseRespondent strongly urges that because its reacquisitionof the motel was occasioned by the economic duress ofPick-Louisville's default on the first and second mortgagenotes,it is not a successor in the usual sense, and because ithad no real economic choice, it should, in all fairness, notbe saddled with Pick-Louisville obligations, including itscollective-bargaining obligations, to which it was not aparty and which it did not assume. In my view the mannerin which Respondent acquired the motel does not, given thecircumstances present here,alter the situation.The form oftransfer is not controlling.Valleydale Packers, Inc., ofBristol,162 NLRB 1486, 1490, enfd. 402 F.2d 768 (C. A. 5).For example, a court appointed trustee may be a successorunder the Act.Marion Simcox,etc., 178 NLRB No. 85. AndseeN.L.R.B. v. Zayer Corp.,F.2d(Dec. April 27, 1970,C.A. 5),74 LRRM 2084.The Board noted inBurns,which was not a foreclosurecase,that,"In the normal case,we perceive no real inequityinrequiring a `successor-employer'to take over hispredecessor'scollective-bargainingagreement, for hestands in the shoes of his predecessor.He can makewhatever adjustments the acceptance of such obligationmay dictate in his negotiations concerning the takeover ofthe business.Normally,employees cannot make a compa-rable adjustment.Their basic security is the collective-bargaining agreement negotiated on their behalf."At firstblush,thislanguage seems to support Respondents'position.Itmust be remembered,however,that eventhough Pick-Louisville defaulted on its obligations andRespondent was under some duress to do something toprotect its investment,no foreclosure actually occurred.Respondent and Pick-Louisville did in fact negotiate whatRespondent describes as an agreed foreclosure which was acontract containing various provisions for the protection ofeach party thereto and which resulted, among other things,inRespondent's reacquisition of themotelproperty.Respondentobviouslydid have some room for maneuver-ing and could have,and for all this record shows may have,made the collective-bargaining situation a subject of itsnegotiationswith Pick-Louisville.Itwas not,therefore,without the possibility of some self protection throughnegotiation.In view of this I do not think the Board'slanguage inBurnsis to be taken as an indication that asituation such as Respondent's is exempt from the normalapplication of the successor-employer rule.Respondent's further argument that there is here anabsence of continuity of the employing enterprise becausewhat was the unit in a multistate chain of motels is now alocally owned business, and its relianceonN.L.R.B. v.Alamo White Truck Service,Inc.,273 F.2d 238 (C.A. 5) tosupport that argument,are both misplaced. The extent towhich the Pick-Louisville operation was a small part of amotel empire managed from afar is not established in thisrecord.What is established is that Pick-Louisville,aKentucky corporation, operated this single motel,the stockof which was owned by the parent Pick corporation.In thiscase no effort has been made to pierce the Pick-Louisvillecorporate veil.The evidence also indicates both anadherence to certain accounting and record keepingstandardsof the Pick chain and reliance on, andparticipation in, its guest reservation system.For its partRespondent is also a Kentucky corporation,although it,unlike Pick-Louisville,is locally owned.It too adheres tocertain operational standards of a larger organization, theBestWestern Association,and relies on and participates initsguest reservation system.As far as the public isconcerned the motel chain aspects of the Pick affiliationappear somewhat comparable to the Best Western affilia-tion. SeeN.L.R.B. v Zayre,supra.Respondent continues tooperate a motel on the same premises as the Pick-Louisvillemotel,but with different multistate affiliation.InAlamoWhitetherewas a change in the type of business beingdone.The transferor had been engaged in the manufacture,sale, and repair of trucks, and depended on the sale of alarge number of units to a small numberof buyers. Thetransferee was primarily a service operation,and its saleswere local and retail in nature.Here both Respondent and 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDPick-Louisville operated the same kind of business. SeeN.L.R.B. v. Zayre Corp., supra.Additional arguments made by Respondent also appeartome to be without merit. Among these is theargumentthat it could not adopt the collective-bargaining agreementbetween Pick-Louisville and theUnion because thatagreementreferred to national employees of a chain withwhich Respondent had no connection. A reading of thecontract, however, reveals that it deals only with employeesat the particular motel in question and that the intendedemployer involved was the employer of these employeesand engaged in the operation of this particular motel. Thatemployer was Pick-Louisville even though the contractrefers to the employer as the Albert Pick Motel, Louisville,Kentucky. The only provision of the contract which wouldappear inapplicable to Respondent's operation is onewhereby the employer agrees to make available to theemployees the "Pick" hospitalization and insurance plan,"providing this plan remains in effect generally for allemployees of the Pick system." I conclude that this oneinapplicable provision is insufficient to relieve Respondentof its duties under the Act to honor the outstandingcollective-bargaining agreement.A further argument made by Respondent is that theUnion acquiesced in Respondent's decision not to bargainwith it, that it abandoned the employees, and that it is nowestopped from asserting its representative status. There isno evidence in the record that the Union acquiesced inRespondent's position. In view of Respondent's immediateand adamant refusal to recognize or bargain with theUnion or to honor the collective-bargaining agreement, itcannot be said that the Union abandoned the employees.The filing of the instant charges are evidenced to thecontrary. And the argument that somehow the Union hashead Respondent down the garden path and is responsibleforRespondent's conclusion that it was not a successorunder the Act is wholly without support in the record.Finally Respondent argues that the Union must provethat it represents a majority of the bargaining unitpersonnel.But the record establishes that the Unionrepresents them. The Union is party to a still currentcollective-bargaining agreement with Pick-Louisville con-taining both union security and checkoff provisions withwhich Pick-Louisville was complying up to the time oftransfer.So far as the employees are concerned thebargaining unit has not changed. If, as I have found,Respondent is a successor, the Union as the incumbentlabor organization is presumed to retain its majority statusas bargaining representative.West Suburban Transit Lines,Inc., supra.In any case, in view of Respondent's seriousunfair labor practices at the time of takeover, designed, asthey were, to force employees as a condition of employmentto abandon the Union, it cannot now persuasively assertthat the Union lacks majority status.IV. THE EFFECT OF THEUNFAIRLABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Actand is engaged in commerce withinthe meaning of Section 2(6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Allmaids,housemen,bellmen,maintenancegroundskeepers, cooks, pantry, dishwashers, potwashers,waitresses, busboys, and bartenders employed by Respon-dent at its motel at 1620 Arthur Street, Louisville,Kentucky, excluding office clerical employees, guards,professional employees and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.The Union is the exclusive bargaining representativeof the employees in the aforesaid appropriate unit withinthe meaning of Section 9(a) of the Act.5.By conduct set forth in section III, above, which hasbeen found to constitute unfair labor practices, Respondentinterfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act,discriminated against employees to discourage membershipin a labor organization, and refused to bargain collectivelywith the representative of its employees in accordance withthe provisions of Section 9(a) of the Act, and therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (5) of the Act.6.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.The RemedyHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefrom,and take certain affirmative action to effectuate the policiesof the Act.Irecommend that it offer Adams and Dunavanimmediate, full, and unconditional reinstatement to theirformer or substantially equivalent positions,withoutprejudice to their seniority and other rights, privileges, orworking conditions, and make each of them whole for anylossof earnings suffered by reason of discriminationagainst them by paying each a sum of money equal to theamount she would have earned from the date of thediscrimination on June 5 to the date Respondent offers herreinstatement, less her net earnings during that period inaccordance with the Board's formula stated inF.WWoolworth Company,90 NLRB 289, with interest thereon atthe rate of 6 percent per annum as set forth inIsis Plumbing& Heating Co.,138NLRB 716, and that it make recordsavailable to the Board agents in connection with compli-ance therewith. I also recommend that Respondentrecognize and upon request bargain with the Union and, ifany understanding is reached, embody such understandingin a signed agreement, and further that as successor to Pick-Louisville it honor, adopt, and enforce the contract in CONTINENTAL INN259existence between the Union and Pick-Louisville, exceptfor article II, section II, or other provision thereof peculiarto a relationship with Pick-Louisville, giving retroactiveeffect thereto to June 5, 1969, making whole with 6 percentinterest employees for any losses suffered by reason of itsrefusal to adopt, honor, and enforce such agreement. Seethe Board's order inWilliam J. Burns International DetectiveAgency, Inc., supra.However, nothing in the recommendedorder shall be construed as requiring Respondent toabandon employee benefits put into effect on or after June5,1969. I further recommend that Respondent postappropriate notices. Since neither Adams nor Dunavan arein the Armed Forces, nor likely to be, I have omitted fromthe recommended order and notice language complyingwith the Selective Service Act and the Universal MilitaryTraining and Service Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record herein, it is recommendedthat Respondents,its agents,successors, and assigns, shall:1.Cease and desist from:(a) Threatening to close its motel before it will permit itsemployees to be represented by a union.(b)Discouraging membership in Hotel and RestaurantEmployees and Bartenders Union, Local 181, or any otherlabor organization, by discriminatorily discharging, refus-ing to employ,refusingto reinstate, or in any other mannerdiscriminating against any employee in regard to hire,tenure, or other term or condition of employment.(c) Refusing,as successorof Pick-Louisville Corporation,to adopt, honor, and enforce provisions of the outstandingcollective-bargaining agreement with that Union except forarticleII, section11, or other provisions thereof peculiar toa relationship with Pick-Louisville Corporation.(d) Refusingto recognizeand bargain collectively withthatUnion as the exclusive representative of all maids,housemen,bellmen,maintenance grounds keepers, cooks,pantry,dishwashers, pot washers, waitresses, busboys,stewards,and bartenders employed at its Louisville,Kentuckymotel,excluding office clerical employees,guards,professionalemployees and supervisors as definedin the Act, concerning rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.(e)Unilaterally changing the terms and conditions ofemployment of employees in that bargaining unit withoutconsultingthe Union.(f)In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assistthe above-named Union or any other labororganization,to bargain collectively through representa-tivesof their own choosing, and to engage in other9 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall, asprovidedin Sec.102.48of the Rules and Regulations,be adoptedby the Boardand become its findings,conclusions,and order, and allobjectionsthereto shall be deemedwaived for all purposes. In the eventthat the Board's Order is enforced by a Judgment of a United States CourtofAppeals,thewords in the noticereading "Posted by Order of theconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Offer to Iva Adams and Louise Dunavan immediate,full,and unconditional reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights, privileges, or workingconditions, and make them whole for any loss of earningstheymay have suffered, in the manner set forth in thesection hereto entitled "The Remedy."(b)Honor, adopt, and enforce the collective-bargainingagreement between Respondent as successor to Pick-Louisville Corporation and the above-named Union, exceptfor article II, section 11, or other provisions thereof peculiarto a relationship with Pick-Louisville Corporation, and giveretroactive effect thereto to June 5, 1969, and make wholeits employees for any losses suffered by reason of its refusalto honor, adopt, and enforce said collective-bargainingagreement, with interest at 6 percent, provided nothingherein shall be construed as requiring Respondent toabandon employee benefits put into effect on or after June5, 1969.(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts due under the terms ofthis Recommended Order.(d)Upon request, bargain collectively with the above-namedUnion as the exclusive representative of allemployees in the unit described above, concerning rates ofpay, wages, hours of employment, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(e) Post at its motel at Louisville, Kentucky, copies of theattached noticemarked "Appendix." 9 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision andRecommended Order, what steps have been taken tocomply herewith.10IT IS FURTHER ORDERED that the complaint be dismissedNationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."io In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 9, in writing, within 10 days from the date of this Order, what stepsRespondent has takento complyherewith." 260DECISIONSOF NATIONALLABOR RELATIONS BOARDinsofar as it alleges violations of the Act not specificallyfound herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United StatesGovernmentWE WILLNOT threaten to close our motel before wewill permit employees to be represented by a union.WE WILL NOTfire,refuse to hire,refuse to reinstate,or otherwise discriminate against any employee becausehe joins, assists,or supports a union.WE WILL NOT refuse to adopt, honor, and enforce, assuccessor of Pick-Louisville Corporation,the existingunion contract with Hotel and Restaurant Employeesand BartendersUnion Local 181.WE WILL NOT refuse to recognize and bargaincollectively with that Union as the exclusive representa-tiveof all maids,housemen,bellmen,maintenancegroundskeepers, cooks, pantry, dishwashers, potwash-ers,waitresses,busboys, stewards,and bartendersemployed at our Louisville, Kentucky motel, excludingoffice clerical employees, guards, professional employ-ees and supervisors as definedin the Act,concerningratesof pay,wages,hours of employment, and otherterms and conditions of employment.WE WILL NOT change terms and conditions ofemployment of employees in that bargaining unitwithout consulting the Union.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist the above-named Union or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.WE WILL offer to Iva Adams and Louise Dunavantheir old jobs back, with full seniority, and We Willmake up any pay they have lost, together with 6 percentinterest.WE WILL,as successor to Pick-LouisvilleCorpora-tion,honor,adopt,and enforce the existing unioncontract with the above-named Union,giving retroac-tive effect thereto to June 5,1969, and make whole ouremployees for any loss suffered by reason of our refusalto honor,adopt,and enforce said union contract, withinterest at 6 percent.WE WILL recognize and, upon request,bargaincollectively with the above-named Union as exclusiverepresentative of our employees in the bargaining unitdescribed above with respect to rates of pay, wages,hours of employment and other terms and conditions ofemployment and, if an understanding is reached,embody suchunderstanding in a signed agreement.INTERSTATE 65CORPORATION D/B/ACONTINENTAL INN(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questionsconcerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407,Federal Office Building,550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.